United States Securities and Exchange Commission Washington, D.C.20549 FORM 10-Q þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended August 1, 2009 or ¨ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-33836 Stewart & Stevenson LLC (Exact name of registrant as specified in its charter) Delaware 20-3974034 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1000 Louisiana St., Suite 5900, Houston, TX (Address of Principal Executive Offices) (Zip Code) (713) 751-2700 (Registrant’s telephone number including area code) None (Former name, former address, and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or if such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
